Citation Nr: 1103873	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  05-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for left knee limitation of motion.  

2.  Entitlement to a disability rating in excess of 20 percent 
for left knee instability.  

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in September 
2008, at which time they were remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability results in extension 
limited to 20 degrees, and flexion limited to 70 degrees.  

2.  The Veteran's left knee disability results in no more than 
moderate impairment due to recurrent subluxation and/or lateral 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent and no 
higher for limitation of motion of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5260-61 (2010).  

2.  The criteria for a disability rating in excess of 20 percent 
for instability of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In July 2004, November 
2008, and March 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete the 
claims on appeal.  Additionally, the November 2008 letter 
provided him with the general criteria for the assignment of an 
effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the December 2004 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, that case was overruled by the U.S. Court of 
Appeals for the Federal Circuit, and is no longer binding on the 
Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  He 
has also been afforded VA medical examination on several 
occasions, most recently in March 2009.  The Board notes that the 
VA examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

The Veteran submitted new evidence directly to the Board in May 
2010, and in a November 2010 written statement, his accredited 
representative provided a signed waiver of agency of original 
jurisdiction (AOJ) review of this evidence; thus, his appeal need 
not be remanded for RO consideration of this evidence.  See 38 
C.F.R. § 20.1304.

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claims at this time is 
warranted.  

II.  Increased ratings

The Veteran seeks increased ratings for his disabilities of the 
left knee.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a 
reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. 
§ 4.7.  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the U.S. Court of Appeals for 
Veterans Claims (Court) held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Where, however, a musculoskeletal 
disability is evaluated at the highest rating available based 
upon limitation of motion, further DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran has been awarded separate disability ratings for his 
instability and limitation of motion of the left knee.  See VA 
General Counsel Opinion (VAOPGCPREC) 23-97 (holding that in 
certain cases where the Veteran has both limitation of motion and 
instability of the affected knee joint, a separate compensable 
rating may be assigned without violating 38 C.F.R. § 4.14, the 
regulation against pyramiding).  These disability ratings will be 
considered in turn.  

a.  Left knee motion

The Veteran's limitation of motion of the left knee is rated as 
10 percent disabling under Diagnostic Code 5260.  Limitation of 
motion of the knee is evaluated under Diagnostic Codes 5260 and 
5261.  Under Diagnostic Code 5260, a 10 percent rating is 
assigned for flexion limited to 45 degrees, a 20 percent rating 
is assigned for flexion limited to 30 degrees, and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  Pursuant 
to Diagnostic Code 5261, a 10 percent rating will be assigned for 
extension of the knee limited to 10 degrees, a 20 percent rating 
is assigned for extension limited to 15 degrees, a 30 percent 
rating for limitation to 20 degrees, and a 40 percent rating for 
limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  The Board notes that on September 17, 2004, the VA 
General Counsel issued General Counsel Opinion (VAOPGCPREC) 9-
2004, which held that a Veteran can receive separate ratings 
under Diagnostic Code 5260 (limitation of flexion), and 
Diagnostic Code 5261 (limitation of extension) for disability of 
the same joint.  

Upon receipt of the Veteran's increased rating claim, he was 
afforded a VA orthopedic examination in November 2004.  He 
reported a history of a twisting injury to the left knee during 
military service in 1970.  Left knee surgeries in 1972, 1987, and 
1991 were reported.  Currently, his symptoms included daily knee 
pain, instability, and a feeling of warmth in the knee.  He 
denied swelling, and although he wore an elastic brace, he denied 
needing an assistance device to aid mobility.  On physical 
examination, the Veteran's left knee did not demonstrate 
effusion, but some joint line tenderness was observed.  8cm 
vertical scars were observed over the medial and median aspects 
of the knee.  Forward flexion was to 90 degrees, with pain, and 
extension was to 0 degrees.  The cruciate ligament was intact, 
with approximately a 1 cm shift of the knee to valgus and varus 
stress.  No crepitus was present.  

The Veteran underwent a private medical examination and 
disability assessment of his left knee in February 2007.  The 
examiner stated the Veteran's range of motion of the left knee 
included flexion to 90 degrees and extension to 0 degrees.  The 
examiner expected the Veteran would require a total knee 
replacement in the future.  X-rays of the left knee indicated a 
normal valgus position, but a slightly decreased joint space.  
Degenerative joint disease and loss of cartilage were also 
observed.  A private December 2008 MRI of the left knee indicated 
moderate to advanced articular cartilage loss in the medial 
compartment, tearing or fraying of the lateral meniscus, small 
joint effusion, mild chondromalacia, and slight lateral 
subluxation.  

A December 2008 VA surgical notation was afforded the Veteran, at 
which time he reported instability of the left knee.  He used an 
elastic knee brace for his instability.  The Veteran's prior 
history of a left anterior cruciate ligament reconstruction was 
noted.  On physical examination he had no effusion of the left 
knee.  Well-healed surgical scars were observed.  Tenderness was 
present along the medial joint line of the left knee, and 
Lachman's and anterior drawer's tests were positive.  The 
examiner did not consider the Veteran to be a suitable candidate 
for total knee replacement at this time.  

In March 2009, the Veteran was afforded another VA orthopedic 
examination.  He was noted to use a left knee brace as well as a 
cane to aid his mobility.  He also used medication for his knee 
pain.  On physical examination, his gait was very slow, with his 
left knee flexed.  The knee was warm to the touch, and exquisite 
tenderness was present with palpation of the knee joint.  His 
surgical scars were described as well-healed.  He had flexion to 
70 degrees, with excruciating pain, and extension was limited to 
20 degrees.  No additional limitation of motion was noted to 
result from pain.  Due to pain, testing for instability could not 
be accomplished.  The final impression was of marked degenerative 
joint disease of the left knee.  

Most recently, the Veteran underwent private examination of his 
left knee in May 2010.  The examiner noted crepitus in the left 
knee, along with pain on palpation of the knee joint.  Range of 
motion testing indicated flexion to 90 degrees and extension to 
15 degrees.  Varus and valgus stress indicated motion to 8 
degrees each.  The examiner diagnosed advanced degenerative joint 
disease, with internal derangement.  Based on his knee disorders, 
the examiner did not think the Veteran would be able to return to 
work.  

The Veteran also submitted lay statements from various family 
members and friends.  They stated the Veteran has experienced 
longstanding pain of the left knee, resulting in difficulty 
climbing stairs, carrying heavy objects, and performing the 
activities of daily living.  

After considering the totality of the record, the Board finds 
that the Veteran's limitation of motion of the left knee is more 
appropriately rated under Diagnostic Code 5261, for limitation of 
extension.  According to the various private and VA orthopedic 
findings obtained during the pendency of this appeal, his flexion 
is limited to no more than 70 degrees, which does not warrant a 
compensable rating, whereas his extension has been limited to as 
much as 20 degrees, according to the March 2009 VA examination 
report.  Such limitation of extension supports a disability 
rating of 30 percent under Diagnostic Code 5261, in excess of the 
10 percent rating currently awarded under Diagnostic Code 5260.  
As the Veteran has not exhibited extension limited to 30 degrees 
or more during the pendency of this appeal, as would warrant a 40 
percent evaluation, a higher rating under Diagnostic Code 5261 is 
not warranted.  Additionally, as he has not exhibited flexion 
limited to 45 degrees or more, a separate compensable rating 
under Diagnostic Code 5260 is also not warranted.  

Furthermore, no examiner has suggested the Veteran experiences 
additional limitation of motion of the left knee less than that 
noted above due to such factors as pain, pain on use, 
fatigability, weakness, or incoordination; thus, an increased 
rating based on these factors is not warranted.  See DeLuca, 8 
Vet. App. at 202.  Finally, no examiner has suggested the 
Veteran's left knee disability has resulted in a degree of 
impairment in excess of that currently contemplated, such that a 
staged rating is warranted.  See Hart, 21 Vet. App. at 505.  
Potential entitlement to an extraschedular evaluation will be 
considered in detail below.  

In reviewing the Veteran's claim, the Board is also aware that 
separate ratings are available for scars that are poorly 
nourished, with repeated ulceration; are tender and painful on 
objective demonstration; or cause any limitation of function.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  In the present case, 
the Veteran has not been awarded a separate compensable rating 
for his surgical scars of the left knee.  On the recent VA 
examination reports, however, his surgical scars were well-healed 
and nontender on examination, without evidence of underlying 
impairment resulting therein.  Based on these findings, a 
separate rating is not warranted under the criteria for skin 
disabilities.  

Overall, the preponderance of the evidence supports an increase 
to 30 percent and no higher for the Veteran's limitation of 
motion of the left knee.  As a preponderance of the evidence is 
against the award of a disability rating in excess of 30 percent, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

b.  Left knee instability

The Veteran's left knee instability is rated as 20 percent 
disabling under Diagnostic Code 5257.  Diagnostic Code 5257, for 
other impairment of the knee characterized by recurrent 
subluxation or lateral instability, provides a 10 percent rating 
for slight knee impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

The clinical findings and other evidence relevant to the 
Veteran's left knee disability have been noted above, and need 
not be repeated here.  After considering the totality of the 
record, the Board does not find a disability rating in excess of 
20 percent for recurrent subluxation or lateral instability is 
warranted.  The Veteran does not display severe impairment 
resulting from such findings of the left knee.  According to the 
November 2004 VA examination report, the Veteran had only 1 cm of 
shift of the left knee secondary to valgus and varus pressure.  
On private MRI of the left knee in December 2008, the Veteran's 
lateral subluxation was described as slight.  The most recent 
private examination, of May 2010, indicated varus and valgus 
stress to 8 degrees each.  The Veteran is able to walk on his 
own, albeit with the assistance of a cane and knee brace.  

Overall, the preponderance of the evidence suggests impairment no 
worse than moderate in degree, and is thus against the award of a 
30 percent rating, which requires severe impairment.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

c.  Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  As the Board finds that a claim of TDIU under 
38 C.F.R. § 4.16 has been reasonably raised within the record, 
extraschedular consideration is deferred at this time pending 
additional development by the RO.  


ORDER

Entitlement to a disability rating of 30 percent on a schedular 
basis for limitation of motion of the left knee is granted, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.  

Entitlement to a disability rating in excess of 20 percent on a 
schedular basis for instability of the left knee is denied.  


REMAND

As was noted above, extraschedular consideration is implicit 
within any increased rating claim.  Such consideration includes 
potential extraschedular evaluation under both 38 C.F.R. § 3.321 
and 38 C.F.R. § 4.16.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that a TDIU claim is not a freestanding 
issue, and need not be raised with specificity; such a claim is 
inherent whenever a Veteran seeking an increased rating presents 
evidence of unemployability.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009) (citing Comer v. Peake, 552 F.3d 1362, 1367 
(Fed. Cir. 2009)).  In the present case, a May 2010 private 
medical assessment indicates the Veteran will likely be unable to 
return to work secondary to his left knee disabilities.  On VA 
examination in March 2009, the Veteran was noted to have been 
employed as an electronic technician until 2008, when he lost his 
job for unspecified reasons.  He has remained unemployed since 
that time.  

The evidentiary record in the present case sufficient to raise 
the issue of entitlement to a TDIU under both 38 C.F.R. § 3.321 
and 38 C.F.R. § 4.16, and finds the Board has jurisdiction over 
this issue as part and parcel with his perfected increased rating 
claims for his left knee disabilities.  See Rice, 22 Vet. App. at 
453-4 (holding that entitlement to TDIU is not a separate claim, 
but is part of a claim for an increased rating for a service-
connected disability).  Nevertheless, review of the record also 
indicates the RO has not explicitly considered entitlement to a 
TDIU in the present case, and has not provided the Veteran with 
notice of 38 C.F.R. § 4.16 and the evidence necessary to 
establish entitlement to a TDIU.  See 38 U.S.C.A. §§ 5103, 5103A.  
Therefore, remand is required to afford the Veteran proper 
procedural development prior to any final adjudication by the 
Board.  

The Board also finds that, in light of the May 2010 private 
medical evaluation, a VA examination is necessary to determine 
the effect of the Veteran's service-connected disabilities on his 
employability.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the 
relevant statutes and regulations, to include 
38 C.F.R. § 4.16, pertinent to claims for a 
total disability rating based on individual 
unemployability due to service-connected 
disability (TDIU).  He must also be notified 
of the evidence VA will obtain and that which 
he is expected to provide in the development 
of this claim.  

2.  Schedule the Veteran for an examination 
or social and industrial survey to ascertain 
the impact of his service-connected 
disabilities on his employability.  The 
claims folder should be provided to the 
examiner for review in conjunction with the 
examination, and such review must be noted in 
the examination report.  The examiner must 
evaluate and discuss the effect of all of the 
Veteran's service-connected disabilities, 
both singly and jointly, on his 
employability.  The examiner should opine as 
to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his nonservice-
connected disabilities, render him unable to 
secure or follow a substantially gainful 
occupation in light of his employment 
history, educational and vocational 
attainment, and all related factors.  All 
findings and conclusions should be supported 
by a complete rationale, and the examiner 
should reconcile the opinion with all other 
clinical evidence of record.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


